El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Este fué un proceso seguido bajo la Ley de Salario Mí-nimum, aprobada en junio 9 de 1919. La denuncia impu-taba el hecho de haber empleado el acusado a una mujer que trabajaba por ajuste cuarenta horas a quien sólo pagó $3.97. *59La prueba, sin embargo, como indicó el fiscal, no demuestra que ella en realidad trabajó en la semana a que se bace refe-rencia en la denuncia. La manifestación del inspector de qtie él no recordaba cuánto ganó pero que ganaba menos de un peso por día, era insuficiente. Por consiguiente.se bace imposible saber cuánto ganó en esa semana o cuánto hubiera ganado.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.